                   Case 21-10474-MFW                 Doc 504         Filed 05/28/21          Page 1 of 14



                                        IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF DELAWARE


In re Alamo Drafthouse Cinemas Holdings, LLC, et al.                     Case No.:                             21-10474 (MFW)
                                                                         Reporting Period:          April 2, 2021 - May 6, 2021


                                               MONTHLY OPERATING REPORT
                                                                                              Document          Explanation
REQUIRED DOCUMENTS                                                         Form No.            Attached           Attached
Schedule of Cash Receipts and Disbursements                              MOR-1             Yes                N/A
  Bank Reconciliation (or copies of debtor's bank reconciliations)       MOR-1a            No                 Yes
  Schedule of Professional Fees Paid                                     MOR-1b            Yes                N/A
  Copies of bank statements                                                                N/A                Yes
  Cash disbursements journals                                                              N/A                Yes
Statement of Operations                                                  MOR-2             Yes                N/A
Balance Sheet                                                            MOR-3             Yes                N/A
Status of Postpetition Taxes                                             MOR-4             No                 Yes
  Copies of IRS Form 6123 or payment receipt                                               N/A                Yes
  Copies of tax returns filed during reporting period                                      N/A                Yes
Summary of Unpaid Postpetition Debts                                     MOR-5             Yes                N/A
  Listing of aged accounts payable                                       MOR-5             Yes                N/A
Accounts Receivable Reconciliation and Aging                             MOR-6             Yes                N/A
Debtor Questionnaire                                                     MOR-7             Yes                N/A


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


 /s/ Matthew Vonderahe                                                                      5/28/2021
Signature of Authorized Individual*                                                        Date


Matthew Vonderahe                                                                          Chief Financial Officer
Printed Name of Authorized Individual                                                      Title of Authorized Individual
            Case 21-10474-MFW                           Doc 504              Filed 05/28/21                 Page 2 of 14



                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                FOR THE DISTRICT OF DELAWARE


In re Alamo Drafthouse Cinemas Holdings, LLC, et al.                              Case No.:                                21-10474 (MFW)
                                                                                  Reporting Period:             April 2, 2021 - May 6, 2021

                                 Listing of Debtor Entities and Notes to the Monthly Operating Report

General:
The period covered by this report aligns with the Debtors' normal monthly reporting calendar.
This report includes activity from the following Debtors and case numbers:

Debtor:                                                                           Case Number:
Alamo Drafthouse Cinemas Holdings, LLC                                            21-10474
Alamo Drafthouse Cinemas, LLC                                                     21-10475
Alamo Vineland, LLC                                                               21-10476
Alamo League Investments GP, LLC                                                  21-10477
Alamo League Investments, Ltd.                                                    21-10478
Alamo South Lamar GP, LLC                                                         21-10479
Alamo South Lamar, LP                                                             21-10480
Alamo Drafthouse Raleigh, LLC                                                     21-10481
Alamo DH Anderson Lane, LLC                                                       21-10482
Alamo Yonkers, LLC                                                                21-10483
Alamo Mission, LLC                                                                21-10484
Alamo Ritz, LLC                                                                   21-10485
Alamo Mueller, LLC                                                                21-10486
Mondo Tees, LLC                                                                   21-10487
Alamo City Foundry, LLC                                                           21-10488
Alamo Mainstreet, LLC                                                             21-10489
Alamo City Point, LLC                                                             21-10490
Alamo Liberty, LLC                                                                21-10491
Alamo Satown, LLC                                                                 21-10492
Alamo Marketplace, LLC                                                            21-10493
Alamo Stone Oak, LLC                                                              21-10494
Alamo Westlakes, LLC                                                              21-10495
Alamo Park North, LLC                                                             21-10496
Alamo North SA, LLC                                                               21-10497
Alamo Avenue B, LLC                                                               21-10498
Alamo Slaughter Lane GP, LLC                                                      21-10499
Alamo Slaughter Lane, Ltd.                                                        21-10500
Alamo Cinema Group I GP, LLC                                                      21-10501
Alamo Cinema Group I, LP                                                          21-10502
Alamo Westminster, LLC                                                            21-10503
Alamo Staten Island, LLC                                                          21-10504
Alamo Aspen Grove, LLC                                                            21-10505
Alamo Lakeline, LLC                                                               21-10506
Alamo Sloans, LLC                                                                 21-10507

General Notes:

The financial statements and supplemental information contained herein are preliminary, unaudited and may not comply in all material
respects with accounting principles generally accepted in the United States ("GAAP").

The financial information has been derived from the books and records of Alamo Drafthouse Cinemas Holdings, LLC and its affiliated
debtors and debtors in possession (collectively, the "Debtors") and include all financial activity and the financial position for the Debtors.
This information has not been subject to certain procedures that would typically be applied to financial information in accordance with
GAAP, and the Debtors believe that, upon application of such procedures, the financial information could be subject to change, which
could be material. The information furnished in this report includes normal recurring adjustments but does not include all adjustments that
would typically be made for financial information in accordance with GAAP.



Accuracy: The financial information disclosed herein was not prepared in accordance with federal or state securities laws or other
applicable nonbankruptcy law or in lieu of complying with any periodic reporting requirements thereunder. Persons and entities trading in
or otherwise purchasing, selling, or transferring the claims against or equity interests in the Debtors should evaluate this financial
information in light of the purposes for which it was prepared. The Debtors are not liable for and undertake no responsibility to indicate
variations from securities laws or for any evaluations of the Debtors based on this financial information or any other information.

Reservation of Rights: The Debtors reserve all rights to amend or supplement the MOR in all respects, as may be necessary or
appropriate. Nothing contained in this MOR shall constitute a waiver of any of the Debtors’ rights or an admission with respect to their
chapter 11 cases.
                                                                                                Case 21-10474-MFW                                                   Doc 504                      Filed 05/28/21                               Page 3 of 14


In re Alamo Drafthouse Cinemas Holdings, LLC, et al.                                                                                                                                                                                                                                                                 Form No.:                                                     MOR-1
                                                                                                                                                                                                                                                                                                                     Case No.:                                            21-10474 (MFW)
                                                                                                                                                                                                                                                                                                                     Reporting Period:                         April 2, 2021 - May 6, 2021

                                                                                                                                         Schedule of Cash Receipts & Disbursements (April 2, 2021 - May 6, 2021) (Unaudited)
Case #                                                                           21-10474           21-10475         21-10476           21-10477       21-10478      21-10479      21-10480         21-10481       21-10482                  21-10483           21-10484           21-10485           21-10486           21-10487           21-10488           21-10489           21-10490

                                                                             Alamo
                                                                           Drafthouse      Alamo                   Alamo League Alamo League Alamo South                                                 Alamo           Alamo DH                                                                                                                           Alamo
                                                            Consolidating   Cinemas      Drafthouse     Alamo       Investments Investments,  Lamar GP,                              Alamo South       Drafthouse        Anderson           Alamo        Alamo                 Alamo Ritz,          Alamo            Mondo Tees,         Alamo City        Mainstreet,        Alamo City
Debtor                                                 Note   Debtors     Holdings, LLC Cinemas, LLC Vineland, LLC    GP, LLC       Ltd.         LLC                                  Lamar, LP       Raleigh, LLC       Lane, LLC       Yonkers, LLC Mission, LLC                LLC             Mueller, LLC          LLC             Foundry, LLC          LLC             Point, LLC
Theaters                                               (1)   $   2,241,084   $              -   $     162,159    $              -   $            -   $          -   $    413,648     $            -   $   305,790    $               -   $         672      $              -   $              -   $              -   $            -     $              -   $              -   $        2,592
ADC                                                                 64,697                  -          64,697                   -                -              -              -                  -             -                    -               -                     -                  -                  -                -                    -                  -                -
Mondo & Other                                                    1,833,160                  -          19,675                   -                -              -         13,827                  -        10,222                    -              22                     -                  -                  -        1,743,993                    -                  -               87
   Total Cash Receipts                                       $   4,138,941   $              -   $     246,531    $              -   $            -   $          -   $    427,475     $            -   $   316,011    $               -   $         695      $              -   $              -   $              -   $    1,743,993     $              -   $              -   $        2,678

Payroll, Benefits & Contracted Labor                         $   2,067,117   $              -   $     288,930    $              -   $            -   $          -   $    203,044     $            -   $   150,101    $            -      $         330      $           -      $              -   $           -      $      757,721     $              -   $              -   $       1,272
Rent                                                             1,452,021                  -               -                   -                -              -             83                  -        82,701            64,241             91,526            122,830                     -          58,383                   -                    -                  -         154,314
Mondo Related                                                      906,047                  -               -                   -                -              -              -                  -             -                 -                  -                  -                     -               -             906,047                    -                  -               -
Taxes & Related Expenses                                           617,012                  -          86,242                   -                -              -         60,606                  -        44,803                 -                 99                  -                     -               -             226,172                    -                  -             380
Film                                                               298,141                  -          21,573                   -                -              -         55,029                  -        40,681                 -                 89                  -                     -               -                   -                    -                  -             345
Food & Beverage                                                    249,236                  -          34,837                   -                -              -         24,481                  -        18,098                 -                 40                  -                     -               -              91,360                    -                  -             153
Bank & Credit Card Processing Fees                                 230,403                  -          16,671                   -                -              -         42,527                  -        31,438                 -                 69                  -                     -               -                   -                    -                  -             266
Insurance                                                          124,875                  -          17,454                   -                -              -         12,266                  -         9,068                 -                 20                  -                     -               -              45,774                    -                  -              77
Other                                                              516,981                  -          72,261                   -                -              -         50,781                  -        37,540                 -                 83                  -                     -               -             189,504                    -                  -             318
    Total Operating Disbursements                      (2)   $   6,461,832   $              -   $     537,967    $              -   $            -   $          -   $    448,818     $            -   $   414,428    $       64,241      $      92,256      $     122,830      $              -   $      58,383      $    2,216,578     $              -   $              -   $     157,125

DIP Funding                                                  $ 11,940,000    $              -   $ 11,940,000     $              -   $            -   $          -   $          -     $            -   $          -   $               -   $              -   $              -   $              -   $              -   $              -   $              -   $              -   $              -
   Total Non-Operating Receipts                              $ 11,940,000    $              -   $ 11,940,000     $              -   $            -   $          -   $          -     $            -   $          -   $               -   $              -   $              -   $              -   $              -   $              -   $              -   $              -   $              -

Critical Vendors                                             $     517,703   $              -   $      123,352   $              -   $            -   $          -   $          -     $            -   $         -    $               -   $              -   $              -   $              -   $              -   $     394,351      $              -   $              -   $              -
Debtor Advisors Fees (Held in Escrow)                            1,095,000                  -        1,095,000                  -                -              -              -                  -             -                    -                  -                  -                  -                  -               -                     -                  -                  -
Creditor Advisors Fees                                                   -                  -                -                  -                -              -              -                  -             -                    -                  -                  -                  -                  -               -                     -                  -                  -
Utility Deposits                                                         -                  -                -                  -                -              -              -                  -             -                    -                  -                  -                  -                  -               -                     -                  -                  -
Capital Expenditures                                                   656                  -               92                  -                -              -             64                  -            48                    -                  0                  -                  -                  -             240                     -                  -                  0
     Total Non-Operating Disbursements                       $   1,613,359   $              -   $    1,218,444   $              -   $            -   $          -   $         64     $            -   $        48    $               -   $              0   $              -   $              -   $              -   $     394,591      $              -   $              -   $              0

Total Receipts                                               $ 16,078,941    $              -   $ 12,186,531     $              -   $            -   $          -   $    427,475     $            -   $   316,011    $            -      $         695      $           -      $              -   $           -      $    1,743,993     $              -   $              -   $       2,678
Total Disbursements                                             8,075,191                   -      1,756,411                    -                -              -        448,882                  -       414,476            64,241             92,256            122,830                     -          58,383           2,611,169                    -                  -         157,126
Total Net Cash Flow                                          $   8,003,750   $              -   $ 10,430,120     $              -   $            -   $          -   $    (21,408) $               -   $    (98,465) $       (64,241) $          (91,561) $        (122,830) $                 -   $      (58,383) $        (867,176) $                 -   $              -   $     (154,447)

Disbursements
Total Disbursements                                          $   8,075,191   $              -   $    1,756,411   $              -   $            -   $          -   $    448,882     $            -   $   414,476    $       64,241      $      92,256      $     122,830      $              -   $      58,383      $    2,611,169     $              -   $              -   $     157,126
Less: Transfer to DIP Bank Accounts                                      -                  -                -                  -                -              -              -                  -             -                 -                  -                  -                     -               -                   -                    -                  -               -
Plus: Estate Disbursements Made by Outside Sources                       -                  -                -                  -                -              -              -                  -             -                 -                  -                  -                     -               -                   -                    -                  -               -
Total Disbursements                                          $   8,075,191   $              -   $    1,756,411   $              -   $            -   $          -   $    448,882     $            -   $   414,476    $       64,241      $      92,256      $     122,830      $              -   $      58,383      $    2,611,169     $              -   $              -   $     157,126

                                                                             1. Theater cash receipts have been allocated based on a percent of total sales.
                                                                             2. Alamo Drafthouse Cinemas, LLC is responsible for paying all disbursements of all Debtor entities, and therefore disbursements have been allocated based on a percent of total sales.




                                                                                                                                                                                   Page 1 of 2
                                                                                                  Case 21-10474-MFW                                                     Doc 504                       Filed 05/28/21                                  Page 4 of 14


In re Alamo Drafthouse Cinemas Holdings, LLC, et al.                                                                                                                                                                                                                                             Form No.:                                                     MOR-1
                                         21-10474 (MFW)                                                                                                                                                                                                                                          Case No.:                                            21-10474 (MFW)
                              April 2, 2021 - May 6, 2021                                                                                                                                                                                                                                        Reporting Period:                         April 2, 2021 - May 6, 2021

                                                                                                                                             Schedule of Cash Receipts
                                                                                                                                                                 Schedule
                                                                                                                                                                       & Disbursements
                                                                                                                                                                           of Cash Receipts
                                                                                                                                                                                       (April
                                                                                                                                                                                            & 2,
                                                                                                                                                                                              Disbursements
                                                                                                                                                                                                 2021 - May 6, (April
                                                                                                                                                                                                               2021) (Unaudited)
                                                                                                                                                                                                                      2, 2021 - May 6, 2021) (Unaudited)
Case #                                                          21-10491           21-10492           21-10493           21-10494           21-10495      21-10496       21-10497      21-10498         21-10499        21-10500        21-10501       21-10502                   21-10503           21-10504           21-10505           21-10506           21-10507

                                                                                                                                                                                                                                                    Alamo
                                                                                                    Alamo                                Alamo                                                 Alamo             Alamo            Alamo             Cinema        Alamo         Alamo
                                                                Alamo             Alamo           Marketplace,       Alamo Stone        Westlakes,       Alamo Park     Alamo North           Avenue B,         Slaughter        Slaughter        Group I GP,    Cinema       Westminster, Alamo Staten Alamo Aspen    Alamo                                 Alamo
Debtor                                               Note    Liberty, LLC      Satown, LLC            LLC              Oak, LLC           LLC            North, LLC       SA, LLC               LLC           Lane GP, LLC       Lane, Ltd.          LLC        Group I, LP       LLC       Island, LLC  Grove, LLC Lakeline, LLC                         Sloans, LLC
Theaters                                             (1)    $              -   $              -   $              -   $              -   $            -   $    337,735   $           -     $               -   $         -    $      291,942       $         -   $         -   $              -   $              -   $         467      $     362,584      $     363,496
ADC                                                                        -                  -                  -                  -                -              -               -                     -             -                 -                 -             -                  -                  -               -                  -                  -
Mondo & Other                                                              -                  -                  -                  -                -         11,289               -                     -             -             9,759                 -             -                  -                  -              16             12,120             12,150
   Total Cash Receipts                                      $              -   $              -   $              -   $              -   $            -   $    349,024   $           -     $               -   $         -    $      301,700       $         -   $         -   $              -   $              -   $         482      $     374,704      $     375,646

Payroll, Benefits & Contracted Labor                        $              -   $              -   $              -   $           -      $            -   $    165,781   $           -     $               -   $         -    $      143,303       $         -   $         -   $              -   $              -   $         229      $     177,979      $     178,426
Rent                                                                       -                  -                  -          84,558              63,475         43,113               -                     -             -            97,552                 -             -                  -                  -         195,707            182,596            210,942
Mondo Related                                                              -                  -                  -               -                   -              -               -                     -             -                 -                 -             -                  -                  -               -                  -                  -
Taxes & Related Expenses                                                   -                  -                  -               -                   -         49,484               -                     -             -            42,774                 -             -                  -                  -              68             53,125             53,258
Film                                                                       -                  -                  -               -                   -         44,930               -                     -             -            38,838                 -             -                  -                  -              62             48,236             48,357
Food & Beverage                                                            -                  -                  -               -                   -         19,989               -                     -             -            17,278                 -             -                  -                  -              28             21,459             21,513
Bank & Credit Card Processing Fees                                         -                  -                  -               -                   -         34,722               -                     -             -            30,014                 -             -                  -                  -              48             37,277             37,371
Insurance                                                                  -                  -                  -               -                   -         10,015               -                     -             -             8,657                 -             -                  -                  -              14             10,752             10,779
Other                                                                      -                  -                  -               -                   -         41,462               -                     -             -            35,840                 -             -                  -                  -              57             44,512             44,624
    Total Operating Disbursements                    (2)    $              -   $              -   $              -   $      84,558      $       63,475   $    409,496   $           -     $               -   $         -    $      414,257       $         -   $         -   $              -   $              -   $     196,213      $     575,936      $     605,271

DIP Funding                                                 $              -   $              -   $              -   $              -   $            -   $          -   $           -     $               -   $         -    $                -   $         -   $         -   $              -   $              -   $              -   $              -   $              -
   Total Non-Operating Receipts                             $              -   $              -   $              -   $              -   $            -   $          -   $           -     $               -   $         -    $                -   $         -   $         -   $              -   $              -   $              -   $              -   $              -

Critical Vendors                                            $              -   $              -   $              -   $              -   $            -   $          -   $           -     $               -   $         -    $             -      $         -   $         -   $              -   $              -   $              -   $           -      $           -
Debtor Advisors Fees (Held in Escrow)                                      -                  -                  -                  -                -              -               -                     -             -                  -                -             -                  -                  -                  -               -                  -
Creditor Advisors Fees                                                     -                  -                  -                  -                -              -               -                     -             -                  -                -             -                  -                  -                  -               -                  -
Utility Deposits                                                           -                  -                  -                  -                -              -               -                     -             -                  -                -             -                  -                  -                  -               -                  -
Capital Expenditures                                                       -                  -                  -                  -                -             53               -                     -             -                 45                -             -                  -                  -                  0              56                 57
     Total Non-Operating Disbursements                      $              -   $              -   $              -   $              -   $            -   $         53   $           -     $               -   $         -    $            45      $         -   $         -   $              -   $              -   $              0   $          56      $          57

Total Receipts                                              $              -   $              -   $              -   $           -      $            -   $    349,024   $           -     $               -   $         -    $      301,700       $         -   $         -   $              -   $              -   $         482      $     374,704      $     375,646
Total Disbursements                                                        -                  -                  -          84,558              63,475        409,548               -                     -             -           414,302                 -             -                  -                  -         196,213            575,992            605,327
Total Net Cash Flow                                         $              -   $              -   $              -   $      (84,558) $         (63,475) $     (60,524) $            -     $               -   $         -    $      (112,602) $             -   $         -   $              -   $              -   $     (195,731) $        (201,288) $        (229,681)

Disbursements
Total Disbursements                                         $              -   $              -   $              -   $      84,558      $       63,475   $    409,548   $           -     $               -   $         -    $      414,302       $         -   $         -   $              -   $              -   $     196,213      $     575,992      $     605,327
Less: Transfer to DIP Bank Accounts                                        -                  -                  -               -                   -              -               -                     -             -                 -                 -             -                  -                  -               -                  -                  -
Plus: Estate Disbursements Made by Outside Sources                         -                  -                  -               -                   -              -               -                     -             -                 -                 -             -                  -                  -               -                  -                  -
Total Disbursements                                         $              -   $              -   $              -   $      84,558      $       63,475   $    409,548   $           -     $               -   $         -    $      414,302       $         -   $         -   $              -   $              -   $     196,213      $     575,992      $     605,327

                                                            1. Theater cash receipts have been allocated based on a percent of total sales.
                                                            2. Alamo Drafthouse Cinemas, LLC is responsible for paying all disbursements of all Debtor entities, and therefore disbursements have been allocated based on a percent of total sales.




                                                                                                                                                                                        Page 2 of 2
                           Case 21-10474-MFW                Doc 504        Filed 05/28/21         Page 5 of 14



In re Alamo Drafthouse Cinemas Holdings, LLC, et al.                      Form No.:                                                  MOR-1a
                                                                          Case No.:                                          21-10474 (MFW)
                                                                          Reporting Period:                       April 2, 2021 - May 6, 2021

                                                                                                       Account Number
Legal Entity                                    Case Number               Bank Name                       (last 4 digits)      Bank Balance
Alamo Drafthouse Cinemas, LLC                   21-10475                  Texas Capital Bank                       *8240 $       13,449,029
Alamo Drafthouse Cinemas, LLC                   21-10475                  Texas Capital Bank                       *7711             80,208
Alamo Drafthouse Cinemas, LLC                   21-10475                  Texas Capital Bank                       *7564              4,696
Alamo Drafthouse Raleigh, LLC 1                 21-10481                  Texas Capital Bank                       *7432             57,931
Alamo Slaughter Lane, Ltd.                      21-10500                  Texas Capital Bank                       *0511                  8
Total                                                                                                                     $      13,591,871

1. Account currently being used for the Utility Adequate Assurance Deposit.
Note: All other Debtor bank accounts are zero balance accounts and thus have no cash balances.


                                                           Bank Reconciliations
The Debtors hereby submit this attestation regarding bank account reconciliations in lieu of providing copies of bank statements, bank
reconciliations and journal entries.

The Debtors’ standard practice is to ensure that bank reconciliations are completed before closing the books each reporting period. I attest
that each of the Debtors’ bank accounts has been reconciled in accordance with their standard practices.




/s/ Matthew Vonderahe                                                     5/28/2021
Signature of Authorized Individual                                        Date


Matthew Vonderahe                                                         Chief Financial Officer
Printed Name of Authorized Individual                                     Title of Authorized Individual
                                                                 Case 21-10474-MFW                  Doc 504            Filed 05/28/21                Page 6 of 14


In re Alamo Drafthouse Cinemas Holdings, LLC, et al.                                                                                                                               Form No.:                                            MOR-1b
                                                                                                                                                                                   Case No.:                                    21-10474 (MFW)
                                                                                                                                                                                   Reporting Period:                 April 2, 2021 - May 6, 2021

                                                                                           Schedule of Professional Fees and Expenses Paid
                                                                                                  Check                                          Amount Paid                                     Post-Petition Amount Paid To-Date
            Professional                Period Covered                Payor              Number             Date               Fees               Expenses             Total              Fees                Expenses             Total
Young Conaway Stargatt & Taylor, LLP                     Alamo Drafthouse Cinemas, LLC                                   $               -   $                 -   $           -   $                   -   $             -   $                -
Portage Point Partners, LLC                              Alamo Drafthouse Cinemas, LLC                                                   -                     -               -                       -                 -                    -
Epiq Corporate Restructuring LLC                         Alamo Drafthouse Cinemas, LLC                                                   -                     -               -                       -                 -                    -
Houlihan Lokey Capital, Inc                              Alamo Drafthouse Cinemas, LLC                                                   -                     -               -                       -                 -                    -
Keen-Summit Capital Partners LLC                         Alamo Drafthouse Cinemas, LLC                                                   -                     -               -                       -                 -                    -
Total                                                                                                                    $               -   $                 -   $           -   $                   -   $             -   $                -
                                                                                 Case 21-10474-MFW                                                  Doc 504                      Filed 05/28/21                              Page 7 of 14


In re Alamo Drafthouse Cinemas Holdings, LLC, et al.                                                                                                                                                                                                                                                          Form No.:                                                  MOR-2
                                                                                                                                                                                                                                                                                                              Case No.:                                         21-10474 (MFW)
                                                                                                                                                                                                                                                                                                              Reporting Period:                      April 2, 2021 - May 6, 2021

                                                                                                                                        Debtors' Income Statement April 2, 2021 - May 6, 2021 (Unaudited)
Case #                                                                     21-10474           21-10475         21-10476           21-10477       21-10478     21-10479         21-10480        21-10481           21-10482            21-10483           21-10484           21-10485           21-10486           21-10487        21-10488           21-10489           21-10490

                                                                          Alamo
                                                                        Drafthouse      Alamo                   Alamo League Alamo League Alamo South                                             Alamo           Alamo DH                                                                                                                        Alamo
                                                       Consolidating     Cinemas      Drafthouse     Alamo       Investments Investments,  Lamar GP,                             Alamo South    Drafthouse        Anderson           Alamo        Alamo                 Alamo Ritz,          Alamo            Mondo Tees,      Alamo City        Mainstreet,        Alamo City
Debtor                                                   Debtors       Holdings, LLC Cinemas, LLC Vineland, LLC    GP, LLC       Ltd.         LLC                                 Lamar, LP    Raleigh, LLC       Lane, LLC       Yonkers, LLC Mission, LLC                LLC             Mueller, LLC          LLC          Foundry, LLC          LLC             Point, LLC
Revenue
Box Office & Ticket                                    $     661,291   $              -   $            -   $              -   $            -   $           -   $   137,612       $         -   $    98,868    $               -   $           -      $              -   $              -   $              -   $            - $               -   $              -   $           14
Food & Beverage                                            1,207,068                  -                -                  -                -               -       233,342                 -       178,118                    -               -                     -                  -                  -                -                 -                  -            4,692
Merchandise                                                1,435,180                  -              238                  -                -               -         1,274                 -         4,106                    -               -                     -                  -                  -        1,422,709                 -                  -            1,502
Other                                                        576,086                  -          542,034                  -                -               -         8,851                 -           621                    -             619                     -                  -                  -             (595)                -                  -           (3,820)
Total Revenue                                          $   3,879,625   $              -   $      542,271   $              -   $            -   $           -   $   381,079       $         -   $   281,713    $               -   $         619      $              -   $              -   $              -   $    1,422,114 $               -   $              -   $        2,388
Cost of Goods Sold
Box Office & Ticket                                    $     330,598   $              -   $        6,012   $              -   $            -   $           -   $    66,066       $         -   $    52,232    $               -   $              -   $              -   $              -   $           - $                -   $              -   $              -   $           -
Food & Beverage                                              216,717                  -                -                  -                -               -        38,355                 -        34,341                    -                  -                  -                  -             (60)                 -                  -                  -          16,573
Merchandise                                                1,015,630                  -            4,441                  -                -               -             -                 -             -                    -                  -                  -                  -               -            956,601                  -                  -            (726)
Other                                                         28,478                  -            7,678                  -                -               -             -                 -             -                    -                  -                  -                  -               -             20,800                  -                  -               -
Total Cost of Goods Sold                               $   1,591,422   $              -   $       18,131   $              -   $            -   $           -   $   104,421       $         -   $    86,573    $               -   $              -   $              -   $              -   $         (60) $         977,401   $              -   $              -   $      15,847
Gross Profit                                           $   2,288,203   $              -   $      524,140   $              -   $            -   $           -   $   276,658       $         -   $   195,140    $               -   $         619      $              -   $              -   $          60      $     444,712   $              -   $              -   $      (13,459)
Operating Expenses
Salaries & Wages                                       $   1,273,192   $              -   $      634,135   $              -   $            -   $           -   $    63,171       $         -   $    57,109    $            - $                -      $      10,608 $                 - $           2,308      $     206,948   $              -   $            - $          51,243
Employee Benefits                                            399,411                  -          243,596                  -                -               -        19,085                 -        13,963              (555)             1,000              3,027                  78               356             33,025                  -             (438)           10,262
Professional Fees                                          3,059,032                  -        3,059,297                  -                -               -           280                 -             -                 -                  -                  -                   -                 -              1,680                  -                -                 -
Occupancy                                                  1,775,521                  -          120,000                  -                -               -       109,131                 -        47,139            31,230             57,456            144,953             (15,677)           80,774                  -                  -          (62,492)          212,885
Information Technology                                       236,715                  -          166,037                  -                -               -         4,152                 -         5,336             3,055              3,398              4,525               1,838             4,435              2,020                  -            2,238             3,990
Insurance                                                    300,093                  -           33,845                  7                -               -        16,266                 -        12,675             5,885             17,587             46,853               4,076            10,278              2,645                  2            8,390            58,056
Repair & Maintenance                                         128,287                  -            5,997                  -                -               -        15,604                 -        12,824                 -                934              1,623                   -            10,198                  -                  -                -            18,985
General & Administrative                                      69,251                  -           50,705                  -                -               -        12,015                 -        12,472             7,220              5,932            (61,675)               (434)           11,976             29,501                  -            2,852           (72,807)
Advertising                                                   74,376                  -           33,697                  -                -               -            77                 -         3,729                75                 75                 75                  75                75             35,412                  -               75                75
Other                                                        116,232                  -            7,896                  -                -               -        21,108                 -        17,132                 -                  -                  -              (1,625)                -                191                  -                -               130
Total Operating Expenses                               $   7,432,111   $              -   $    4,355,205   $              7   $            -   $           -   $   260,889       $         -   $   182,378    $       46,911 $           86,382      $     149,988 $           (11,669) $        120,400      $     311,422   $              2   $      (49,374) $        282,819
Other (Income) Expense
Other Expenses                                         $     (566,685) $              -   $     (565,970) $            - $                 -   $           -   $    (47,452) $             -   $     77,929 $         (9,683) $          (97,322) $         (80,443) $         (10,138) $          58,153 $               -   $           - $            7,673      $      264,185
Other Income                                                        -                 -                -               -                   -               -              -                -              -                -                   -                  -                  -                  -                 -               -                  -                   -
Income Taxes                                                        -                 -                -               -                   -               -              -                -              -                -                   -                  -                  -                  -                 -               -                  -                   -
Total Other (Income) Expense                           $     (566,685) $              -   $     (565,970) $            - $                 -   $           -   $    (47,452) $             -   $     77,929 $         (9,683) $          (97,322) $         (80,443) $         (10,138) $          58,153 $               -   $           - $            7,673      $      264,185
Net Income                                             $   (4,577,224) $              -   $   (3,265,095) $           (7) $                -   $           -   $     63,221 $              -   $    (65,167) $       (37,228) $           11,559 $          (69,545) $          21,807 $         (178,492) $        133,290   $          (2) $          41,701      $     (560,463)




                                                                                                                                                                   Page 1 of 2
                                                                                               Case 21-10474-MFW                                                        Doc 504                     Filed 05/28/21                                Page 8 of 14


In re Alamo Drafthouse Cinemas Holdings, LLC, et al.                                                                                                                                                                                                                                                  Form No.:                                                     MOR-2
                                              21-10474 (MFW)                                                                                                                                                                                                                                          Case No.:                                            21-10474 (MFW)
                                   April 2, 2021 - May 6, 2021                                                                                                                                                                                                                                        Reporting Period:                         April 2, 2021 - May 6, 2021

                                                                                                                                                            Debtors' Income Statement
                                                                                                                                                                                  Debtors'
                                                                                                                                                                                      AprilIncome
                                                                                                                                                                                            2, 2021 Statement
                                                                                                                                                                                                    - May 6, 2021
                                                                                                                                                                                                               April
                                                                                                                                                                                                                  (Unaudited)
                                                                                                                                                                                                                     2, 2021 - May 6, 2021 (Unaudited)
Case #                                                               21-10491           21-10492           21-10493           21-10494           21-10495        21-10496       21-10497        21-10498        21-10499        21-10500       21-10501             21-10502           21-10503           21-10504           21-10505           21-10506        21-10507

                                                                                                                                                                                                                                                    Alamo
                                                                                                         Alamo                                Alamo                                                Alamo             Alamo            Alamo         Cinema        Alamo              Alamo
                                                                    Alamo              Alamo           Marketplace,       Alamo Stone        Westlakes,         Alamo Park     Alamo North        Avenue B,         Slaughter        Slaughter    Group I GP,    Cinema            Westminster, Alamo Staten Alamo Aspen    Alamo                               Alamo
Debtor                                                           Liberty, LLC       Satown, LLC            LLC              Oak, LLC           LLC              North, LLC       SA, LLC            LLC           Lane GP, LLC       Lane, Ltd.      LLC        Group I, LP            LLC       Island, LLC  Grove, LLC Lakeline, LLC                       Sloans, LLC
Revenue
Box Office & Ticket                                              $              -   $              -   $              -   $              -   $              -   $   108,231   $           -   $               -   $         -    $       89,313   $         -   $              -   $              -   $              -   $           -      $     111,514   $     115,741
Food & Beverage                                                                 -                  -                  -                  -                  -       196,376               -                   -             -           176,349             -                  -                  -                  -               -            214,615         203,576
Merchandise                                                                     -                  -                  -                  -                  -         1,230               -                   -             -             1,148             -                  -                  -                  -               -              1,445           1,529
Other                                                                           -                  -                  -                  -                  -         5,306               -                   -             -             2,146             -                  -                  -                  -             430              6,462          14,031
Total Revenue                                                    $              -   $              -   $              -   $              -   $              -   $   311,143   $           -   $               -   $         -    $      268,955   $         -   $              -   $              -   $              -   $         430      $     334,036   $     334,876
Cost of Goods Sold
Box Office & Ticket                                              $              -   $              -   $           -      $        (114) $                  -   $     53,566 $            -   $               -   $         -    $       43,259   $         -   $              -   $          24      $              -   $              -   $      55,000   $      54,553
Food & Beverage                                                                 -                  -           2,401                  -                     -         30,678              -                   -             -            20,830             -                  -               -                     -                  -          39,255          34,344
Merchandise                                                                     -                  -               -                  -                     -             (8)             -                   -             -                 -             -                  -               -                     -                  -          55,320               -
Other                                                                           -                  -               -                  -                     -              -              -                   -             -                 -             -                  -               -                     -                  -               -               -
Total Cost of Goods Sold                                         $              -   $              -   $       2,401      $        (114) $                  -   $     84,236 $            -   $               -   $         -    $       64,090   $         -   $              -   $          24      $              -   $              -   $     149,575   $      88,897
Gross Profit                                                     $              -   $              -   $       (2,401) $            114      $              -   $   226,907   $           -   $               -   $         -    $      204,866   $         -   $              -   $         (24) $                  -   $         430      $     184,461   $     245,979
Operating Expenses
Salaries & Wages                                                 $           - $                   -   $            - $               - $                - $         51,834 $             -   $               -   $         -    $       53,782   $         -   $              -   $       2,031      $              -   $           - $           62,188   $      77,836
Employee Benefits                                                            -                     -             (447)              328               (454)          21,192               -                   -             -            14,893             -                  -             281                     -             (34)            15,088          25,162
Professional Fees                                                          100                     -                -                 -                  -           (2,325)              -                   -             -                 -             -                  -               -                     -               -                  -               -
Occupancy                                                              250,927                     -          (42,020)           92,933             63,475          220,347               -                   -             -            96,594             -                  -          23,000                     -          96,096            107,508         141,263
Information Technology                                                   2,266                     -            1,978             2,753              3,026            3,541               -                   -             -             5,145             -                  -           3,904                     -           3,539              4,316           5,226
Insurance                                                                    2                     -            5,968             5,568              4,512            7,783               -                   -             -            12,993             -                  -          10,714                     2           9,717             10,488          15,780
Repair & Maintenance                                                         -                     -                -               780                  -           13,373               -                   -             -            14,184             -                  -           4,058                     -             410             19,866           9,452
General & Administrative                                               (41,664)                    -            8,126             6,577             23,154           20,200               -                   -             -             6,714             -                  -          10,631                     -           8,879              9,702          19,173
Advertising                                                                  -                     -               75                75                 75               80               -                   -             -                75             -                  -              75                     -              75                327              78
Other                                                                        -                     -                -            (1,455)                 -           18,772               -                   -             -            16,614             -                  -               -                     -          (1,680)            20,710          18,438
Total Operating Expenses                                         $     211,632 $                   -   $      (26,319) $        107,560 $           93,788 $        354,798 $             -   $               -   $         -    $      220,994   $         -   $              -   $      54,694      $              2   $     117,002 $          250,194   $     312,408
Other (Income) Expense
Other Expenses                                                   $            - $                  -   $       7,484      $       35,745 $              604 $         67,462 $            -   $               -   $         -    $        60,616 $          -   $              -   $     (284,551) $              - $             6,317 $           (6,121) $      (51,172)
Other Income                                                                  -                    -               -                   -                  -                -              -                   -             -                  -            -                  -                -                 -                   -                  -               -
Income Taxes                                                                  -                    -               -                   -                  -                -              -                   -             -                  -            -                  -                -                 -                   -                  -               -
Total Other (Income) Expense                                     $            - $                  -   $       7,484      $       35,745 $              604 $         67,462 $            -   $               -   $         -    $        60,616 $          -   $              -   $     (284,551) $              - $             6,317 $           (6,121) $      (51,172)
Net Income                                                       $     (211,632) $                 -   $      16,435      $     (143,191) $         (94,392) $      (195,352) $           -   $               -   $         -    $       (76,745) $         -   $              -   $      229,833 $              (2) $         (122,889) $         (59,612) $      (15,257)




                                                                                                                                                                                      Page 2 of 2
                                                                                               Case 21-10474-MFW                                                  Doc 504                            Filed 05/28/21                          Page 9 of 14


In re Alamo Drafthouse Cinemas Holdings, LLC, et al.                                                                                                                                                                                                                                                       Form No.:                                                      MOR-3
                                                                                                                                                                                                                                                                                                           Case No.:                                             21-10474 (MFW)
                                                                                                                                                                                                                                                                                                           Reporting Period:                          April 2, 2021 - May 6, 2021

                                                                                                                                                              Debtors' Balance Sheet as of 5/6/2021 (Unaudited)
Case #                                                                21-10474           21-10475        21-10476           21-10477           21-10478         21-10479        21-10480          21-10481                21-10482          21-10483         21-10484         21-10485        21-10486         21-10487         21-10488           21-10489             21-10490

                                                                    Alamo
                                                                  Drafthouse            Alamo                           Alamo League Alamo League                                                        Alamo            Alamo DH
                                                Consolidating      Cinemas            Drafthouse        Alamo            Investments Investments,  Alamo South                 Alamo South             Drafthouse         Anderson      Alamo Yonkers,      Alamo         Alamo Ritz,       Alamo           Mondo Tees,      Alamo City      Alamo                     Alamo City
Debtor                                            Debtors        Holdings, LLC       Cinemas, LLC    Vineland, LLC         GP, LLC       Ltd.     Lamar GP, LLC                 Lamar, LP             Raleigh, LLC        Lane, LLC          LLC         Mission, LLC        LLC          Mueller, LLC         LLC          Foundry, LLC Mainstreet, LLC               Point, LLC
Cash & Cash Equivalents                         $  11,770,507 $                  -   $  13,187,784 $       (208,213) $         (61,180) $                 -   $      (32,626) $                  -   $       14,551 $         (19,148) $        (22,327) $     (67,050) $    (42,521) $    (16,444) $            (157,954) $        17,825 $            (3,903) $          (106,854)
Accounts Receivable                                 4,547,086                    -       2,950,137                -              7,769                    -           99,511                     -         (161,662)                -            (4,167)        19,851         4,103        11,871              1,376,955                -              10,562               45,373
Third Party Due (To) / From                       (15,485,019)                   -      (4,142,278)               -           (164,963)                   -          334,212                     -          (21,497)          438,625           (84,808)       161,935         3,103       277,000                    (23)               -              (1,396)                (855)
Intercompany Due (To) / From                       15,624,117                    -      69,773,599         (743,972)         1,941,951                    -       14,971,757                     -       (8,740,623)        5,554,800        (5,034,338)   (10,844,564)   (1,013,020)   (6,297,538)            (7,235,765)        (613,636)         (1,850,799)          (1,462,641)
Inventory                                           6,037,450                    -          35,749                -                  -                    -           92,811                     -           89,173            25,148            43,700        151,618        22,330        53,101              4,837,182                -                   -              162,319
Prepaid Expenses                                   10,100,597                    -       1,376,842          125,000                  -                    -          (13,174)                    -           53,696            41,521            81,854        143,408         5,243        90,486              5,634,964          124,999               3,898              196,737
Current Assets                                  $ 32,594,738 $                   -   $ 83,181,833 $        (827,185) $       1,723,577 $                  -   $   15,452,491 $                   -   $   (8,766,362) $      6,040,945 $      (5,020,086) $ (10,434,803) $ (1,020,762) $ (5,881,524) $           4,455,359 $       (470,812) $       (1,841,638) $        (1,165,921)
Fixed Assets, Net                                 111,206,551                    -       1,482,991        1,416,391                  -                    -        2,347,784                     -        7,253,653           227,957         1,710,053     12,996,132       (33,948)    4,860,812                111,700          399,996             168,439           15,239,085
Intangible Assets, Net                             14,981,780                    -       1,189,636                -                  -                    -                -                     -                -                 -                 -              -       281,250             -                136,822                -                   -                    -
Investments in Subsidiary                          24,234,016                    -      21,356,016                -                  -                    -                -                     -                -                 -                 -              -             -             -                      -                -                   -                    -
Deposits                                              416,780                    -           4,450            9,948                  -                    -            7,500                     -            7,462             1,275            32,455              -         7,500         8,000                 26,563                -                   -               (3,776)
Other Assets                                          590,133                    -         333,270                -                  -                    -                -                     -                -            15,000                 -              -             -             -                      -                -                   -                    -
Total Assets                                    $ 184,023,998 $                  -   $ 107,548,196 $        599,155 $        1,723,577 $                  -   $   17,807,775 $                   -   $   (1,505,247) $      6,285,177 $      (3,277,579) $   2,561,330 $    (765,960) $ (1,012,712) $           4,730,443 $        (70,815) $       (1,673,199) $        14,069,388

Accounts Payable                                $       2,820,451 $              -   $      802,984 $               -   $              -   $              -   $      269,340   $                 -   $       84,343 $         30,048    $      111,227 $        103,393   $           -   $       3,031    $      304,220 $                -   $              94   $        172,160
Gift Card Liability                                       (55,477)               -          (57,492)                -                  -                  -                -                     -                -                -                 -                -               -               -             2,015                  -                   -                  -
Accrued Liabilities                                     4,485,001                -        3,795,090                 -                  -                  -           28,280                     -          (41,432)           7,336             4,398           46,843             727           9,468           308,615                  -                   -             41,667
Deferred Revenue                                        1,873,846                -           38,500                 -                  -                  -           15,712                     -            7,314                -            (1,239)               -               -               -         1,763,425                  -                   -             45,294
Short-Term Debt                                        20,268,994                -       20,268,994                 -                  -                  -                -                     -                -                -                 -                -               -               -                 -                  -                   -                  -
Accrued Interest                                           18,056                -           18,056                 -                  -                  -                -                     -                -                -                 -                -               -               -                 -                  -                   -                  -
Notes Payable                                             334,546                -                -                 -                  -                  -                -                     -                -                -                 -                -               -          66,695                 -                  -                   -                  -
Taxes Payable                                             147,462                -            5,294                 -                  -                  -           41,147                     -           23,152              300                 -                -              50             200           (21,611)                 -                   -                927
Current Liabilities                             $      29,892,879 $              -   $   24,871,427 $               -   $              -   $              -   $      354,479   $                 -   $       73,377 $         37,684    $      114,386 $        150,236   $         777   $      79,394    $    2,356,663 $                -   $              94   $        260,048
Deferred Rent                                   $    (184,537) $                 -   $           -   $           -      $              -   $              -   $      (39,463) $                  -   $        8,782   $       (2,672) $         (20,214) $     (127,376) $         (583) $           213   $            -   $           -      $            -      $          4,036
Liabilities Subject to Compromise                 205,077,074                    -     132,734,157         700,942                     -                  -        5,347,171                     -        1,458,301          609,307          1,360,239      11,476,810         305,709        1,607,488        1,400,935          39,435             945,091            16,508,514
Total Liabilities                               $ 234,785,415 $                  -   $ 157,605,584   $     700,942      $              -   $              -   $    5,662,187 $                   -   $    1,540,460   $      644,320 $        1,454,411 $    11,499,670 $       305,902 $      1,687,095   $    3,757,598   $      39,435      $      945,185      $     16,772,598

Members' Equity                                 $    17,252,114 $                -   $  10,937,420 $              - $        6,882,500 $                  -   $   (5,974,278) $                  -   $            - $       2,411,635   $       250,000 $             - $     320,598 $           - $          (4,992,995) $             - $           187,034 $          3,195,261
Accumulated Equity (Deficit)                        (68,013,531)                 -     (60,994,808)        (101,787)        (5,158,923)                   -       18,119,866                     -       (3,045,706)        3,229,222        (4,981,989)     (8,938,340)   (1,392,461)   (2,699,807)            5,965,840         (110,251)         (2,805,418)          (5,898,471)
Total Equity                                    $   (50,761,418) $               -   $ (50,057,388) $      (101,787) $       1,723,577 $                  -   $   12,145,588 $                   -   $   (3,045,706) $      5,640,857   $    (4,731,989) $   (8,938,340) $ (1,071,862) $ (2,699,807) $            972,845 $       (110,251) $       (2,618,384) $        (2,703,210)
Total Liabilities & Equity                      $ 184,023,998     $              -   $ 107,548,196   $     599,155      $    1,723,577     $              -   $   17,807,775   $                 -   $   (1,505,247) $      6,285,177   $    (3,277,579) $    2,561,330   $     (765,960) $ (1,012,712) $       4,730,443   $      (70,815) $       (1,673,199) $        14,069,388




                                                                                                                                                                                   Page 1 of 2
                                                                                                  Case 21-10474-MFW                                              Doc 504                        Filed 05/28/21                       Page 10 of 14


In re Alamo Drafthouse Cinemas Holdings, LLC, et al.                                                                                                                                                                                                                                  Form No.:                                                  MOR-3
                                                                                                                                                                                                                                                                                      Case No.:                                         21-10474 (MFW)
                      April 2, 2021 - May 6, 2021                                                                                                                                                                                                                                     Reporting Period:                      April 2, 2021 - May 6, 2021

                                                                                                                                                             Debtors' Balance
                                                                                                                                                                           Debtors'
                                                                                                                                                                              SheetBalance
                                                                                                                                                                                    as of 5/6/2021
                                                                                                                                                                                             Sheet (Unaudited)
                                                                                                                                                                                                   as of 5/6/2021 (Unaudited)
Case #                                                  21-10491         21-10492           21-10493         21-10494          21-10495         21-10496      21-10497        21-10498        21-10499         21-10500            21-10501           21-10502           21-10503         21-10504           21-10505        21-10506        21-10507


                                                                                          Alamo                                Alamo                                             Alamo             Alamo         Alamo                                                 Alamo
                                                    Alamo Liberty,      Alamo           Marketplace,     Alamo Stone          Westlakes,    Alamo Park       Alamo North        Avenue B,         Slaughter  Slaughter Lane, Alamo Cinema Alamo Cinema               Westminster,     Alamo Staten       Alamo Aspen    Alamo      Alamo Sloans,
Debtor                                                  LLC          Satown, LLC            LLC            Oak, LLC             LLC         North, LLC         SA, LLC            LLC           Lane GP, LLC      Ltd.       Group I GP, LLC Group I, LP                 LLC           Island, LLC        Grove, LLC Lakeline, LLC     LLC
Cash & Cash Equivalents                             $     (12,126) $                -   $       (9,336) $        (3,598) $         (11,885) $       18,218 $      3,250 $                   -   $         -   $        60,077 $       (666,049) $                -   $         2,157 $        (1,483) $         (37,189) $     (1,450) $        (52,019)
Accounts Receivable                                             -                   -            2,139           14,962              8,200          26,562            -                     -             -            66,346                -                   -                 -               -              3,000        38,311            27,263
Third Party Due (To) / From                                     -                   -                -                -                  -               -            -                     -             -            (7,176)      (9,203,386)                  -                 -               -           (256,136)   (2,817,375)                -
Intercompany Due (To) / From                          (19,767,337)                  -         (125,454)        (146,145)        (2,059,480)      1,594,971   (4,463,970)                    -             -        (5,637,093)     (13,579,684)                  -       (18,161,554)     (1,976,944)          (839,806)   27,701,546         4,679,854
Inventory                                                       -                   -           61,283           37,728             58,296          99,709            -                     -             -            24,412                -                   -            65,488               -             66,288        15,281            95,836
Prepaid Expenses                                        1,568,398                   -             (883)          90,879              8,129         114,207            -                     -             -           101,451                -                   -             4,288           1,500            110,019       113,001           124,134
Current Assets                                      $ (18,211,064) $                -   $      (72,250) $        (6,175) $      (1,996,740) $    1,853,666 $ (4,460,720) $                  -   $         -   $    (5,391,983) $   (23,449,119) $                -   $   (18,089,621) $   (1,976,927) $        (953,824) $ 25,049,313 $       4,875,068
Fixed Assets, Net                                      26,268,095                   -        2,079,553        2,707,661          1,735,510       1,144,344    4,433,728                     -             -         2,661,994                -                   -        15,737,581       3,374,289            346,000     1,148,445         1,388,305
Intangible Assets, Net                                          -                   -        1,965,207        1,687,400          4,525,691       2,958,309            -                     -             -                 -                -                   -                 -               -                  -     2,237,465                 -
Investments in Subsidiary                                       -                   -                -                -                  -               -            -                     -             -                 -        2,878,000                   -                 -               -                  -             -                 -
Deposits                                                    5,000                   -            4,513             (224)              (235)           (286)           -                     -             -             3,250                -                   -           292,312               -                  -        11,075                 -
Other Assets                                                    -                   -                -                -                  -               -            -                     -             -                 -          200,000                   -                 -               -             41,863             -                 -
Total Assets                                        $   8,062,031 $                 -   $    3,977,023 $      4,388,662 $        4,264,226 $     5,956,034 $    (26,992) $                  -   $         -   $    (2,726,739) $   (20,371,119) $                -   $    (2,059,728) $    1,397,362 $         (565,961) $ 28,446,297 $       6,263,373

Accounts Payable                                    $      213,340   $              -   $        4,469   $       73,573   $        59,379   $       68,553   $          -   $               -   $         -   $      158,178   $              -   $              -   $        4,113   $              -   $      93,838 $       120,070   $     144,098
Gift Card Liability                                              -                  -                -                -                 -                -              -                   -             -                -                  -                  -                -                  -               -               -               -
Accrued Liabilities                                              -                  -           19,100           11,763            28,418           11,894              -                   -             -           19,518                  -                  -           75,196                  -          10,566          51,327          56,226
Deferred Revenue                                                 -                  -                -                -                 -            6,677              -                   -             -           11,723                  -                  -                -                  -            (860)          8,602         (21,301)
Short-Term Debt                                                  -                  -                -                -                 -                -              -                   -             -                -                  -                  -                -                  -               -               -               -
Accrued Interest                                                 -                  -                -                -                 -                -              -                   -             -                -                  -                  -                -                  -               -               -               -
Notes Payable                                                    -                  -                -                -                 -          214,074              -                   -             -           53,777                  -                  -                -                  -               -               -               -
Taxes Payable                                                    -                  -              100              200               100           24,859              -                   -             -           24,930                  -                  -                -                  -               -          30,202          17,611
Current Liabilities                                 $      213,340   $              -   $       23,669   $       85,537   $        87,897   $      326,056   $          -   $               -   $         -   $      268,125   $              -   $              -   $       79,308   $              -   $     103,544 $       210,202   $     196,635
Deferred Rent                                       $      (31,005) $               -   $        1,105   $       16,748   $             -   $       14,795   $          -   $               -   $         -   $      (21,903) $               -   $              -   $            -   $            -     $       (4,056) $       (4,129) $       21,183
Liabilities Subject to Compromise                       14,533,081                  -          664,208        1,196,758         1,099,575        1,123,577          4,164                   -             -        1,847,303                  -                  -          801,724        1,432,028          1,664,322       1,954,299       4,261,937
Total Liabilities                                   $   14,715,416 $                -   $      688,982   $    1,299,044   $     1,187,472   $    1,464,428   $      4,164   $               -   $         -   $    2,093,524 $                -   $              -   $      881,032   $    1,432,028     $    1,763,811 $     2,160,372 $     4,479,755

Members' Equity                                     $            - $                -   $    5,165,944 $      5,165,944 $        5,165,944 $     5,165,944 $            - $                 -   $         -   $   (11,873,320) $   (10,433,518) $                -   $             - $             - $           - $ 2,800,000           $    2,878,000
Accumulated Equity (Deficit)                            (6,653,385)                 -       (1,877,903)      (2,076,326)        (2,089,191)       (674,338)       (31,156)                  -             -         7,053,057       (9,937,601)                  -        (2,940,760)        (34,666)   (2,329,772)   23,485,925             (1,094,382)
Total Equity                                        $   (6,653,385) $               -   $    3,288,041 $      3,089,618 $        3,076,753 $     4,491,606 $      (31,156) $                -   $         -   $    (4,820,264) $   (20,371,119) $                -   $    (2,940,760) $      (34,666) $ (2,329,772) $ 26,285,925         $    1,783,618
Total Liabilities & Equity                          $    8,062,031   $              -   $    3,977,023   $    4,388,662   $     4,264,226   $    5,956,034   $    (26,992) $                -   $         -   $    (2,726,739) $   (20,371,119) $                -   $    (2,059,728) $    1,397,362     $     (565,961) $ 28,446,297    $    6,263,373




                                                                                                                                                                                 Page 2 of 2
                   Case 21-10474-MFW                     Doc 504          Filed 05/28/21             Page 11 of 14




In re Alamo Drafthouse Cinemas Holdings, LLC, et al.                             Form No.:                                            MOR-4
                                                                                 Case No.:                                   21-10474 (MFW)
                                                                                 Reporting Period:                April 2, 2021 - May 6, 2021

                                              Status of Post-Petition Taxes of the Debtors
The Debtors have paid and are paying all undisputed post-petition taxes as they come due.

The Debtors have paid and will pay prepetition taxes in accordance with the Final Order Authorizing the Debtors to (I) Pay Certain
Prepetition Taxes and Fees, and (II) Granting Related Relief Docket No. 154.

Copies of tax returns filed during the Reporting Period are available upon request.


/s/ Matthew Vonderahe                                                            5/28/2021
Signature of Authorized Individual                                               Date


Matthew Vonderahe                                                                Chief Financial Officer
Printed Name of Authorized Individual                                            Title of Authorized Individual
                                  Case 21-10474-MFW                          Doc 504         Filed 05/28/21                Page 12 of 14


In re Alamo Drafthouse Cinemas Holdings, LLC, et al.                                                Form No.:                                                              MOR-5
                                                                                                    Case No.:                                                     21-10474 (MFW)
                                                                                                    Reporting Period:                                  April 2, 2021 - May 6, 2021

                                                                        Status of Unpaid Post-Petition Debts
The Debtors have paid and are paying all undisputed post-petition debts as they come due during the ordinary course of business.

The Debtors are addressing prepetition debts in accordance with the approved Interim and Final Orders (Docket Nos. 43-49, 55, 152-157, 166, 249), as applicable, for various
categories of obligations as described in various first day motions.

Specific post-petition debt detail during the Reporting Period is available upon request.



/s/ Matthew Vonderahe                                                                              5/28/2021
Signature of Authorized Individual                                                                 Date


Matthew Vonderahe                                                                                   Chief Financial Officer
Printed Name of Authorized Individual                                                               Title of Authorized Individual


                                                          Post-Petition Accounts Payable (as of 5/6/2021) (Unaudited) (1)
Legal Entity                                                      Current             1 - 30 Days              31 - 90 Days               Over 90 Days                      Total
Alamo Drafthouse Cinemas Holdings, LLC            $                     - $                      - $                      - $                        - $                       -
Alamo Drafthouse Cinemas, LLC                                    619,450                 146,389                     37,145                          -                   802,984
Alamo Vineland, LLC                                                     -                        -                        -                          -                         -
Alamo League Investments GP, LLC                                        -                        -                        -                          -                         -
Alamo League Investments, Ltd.                                          -                        -                        -                          -                         -
Alamo South Lamar GP, LLC                                         27,862                         -                 240,438                       1,040                   269,340
Alamo South Lamar, LP                                                   -                        -                        -                          -                         -
Alamo Drafthouse Raleigh, LLC                                     28,826                         -                   55,503                         13                    84,343
Alamo DH Anderson Lane, LLC                                             -                        -                        -                     30,048                    30,048
Alamo Yonkers, LLC                                                46,618                         -                   64,609                          -                   111,227
Alamo Mission, LLC                                               102,778                         -                      615                          -                   103,393
Alamo Ritz, LLC                                                         -                        -                        -                          -                         -
Alamo Mueller, LLC                                                  1,847                        -                    1,184                          -                     3,031
Mondo Tees, LLC                                                  269,558                   93,015                  102,553                   (160,907)                   304,220
Alamo City Foundry, LLC                                                 -                        -                        -                          -                         -
Alamo Mainstreet, LLC                                                   -                        -                        -                         94                        94
Alamo City Point, LLC                                             25,470                         -                 146,055                         635                   172,160
Alamo Liberty, LLC                                                  2,596                        -                 210,744                           -                   213,340
Alamo Satown, LLC                                                       -                        -                        -                          -                         -
Alamo Marketplace, LLC                                              2,453                        -                    1,414                        602                     4,469
Alamo Stone Oak, LLC                                                1,730                        -                   71,844                          -                    73,573
Alamo Westlakes, LLC                                                    -                        -                        -                     59,379                    59,379
Alamo Park North, LLC                                             39,571                         -                   28,632                        350                    68,553
Alamo North SA, LLC                                                     -                        -                        -                          -                         -
Alamo Avenue B, LLC                                                     -                        -                        -                          -                         -
Alamo Slaughter Lane GP, LLC                                            -                        -                        -                          -                         -
Alamo Slaughter Lane, Ltd.                                       115,125                         -                   43,053                          -                   158,178
Alamo Cinema Group I GP, LLC                                            -                        -                        -                          -                         -
Alamo Cinema Group I, LP                                                -                        -                        -                          -                         -
Alamo Westminster, LLC                                              3,738                        -                      375                           -                    4,113
Alamo Staten Island, LLC                                                -                        -                        -                          -                         -
Alamo Aspen Grove, LLC                                              1,938                        -                   91,900                          -                    93,838
Alamo Lakeline, LLC                                               24,460                         -                   95,413                        197                   120,070
Alamo Sloans, LLC                                                 34,992                         -                 109,106                           -                   144,098
Total                                             $            1,349,010 $               239,405 $               1,300,584 $                   (68,548) $              2,820,451

1. The post petition accounts payable reported represents open and outstanding vendor invoices related to merchandise trade and general vendors that have been entered into the
applicable Debtor's accounts payable system. This summary does not include accruals for invoices not yet received or for invoices not yet entered into the applicable Debtor's
accounts payable system.
                              Case 21-10474-MFW                  Doc 504          Filed 05/28/21            Page 13 of 14


In re Alamo Drafthouse Cinemas Holdings, LLC, et al.                                    Form No.:                                                   MOR-6
                                                                                        Case No.:                                          21-10474 (MFW)
                                                                                        Reporting Period:                       April 2, 2021 - May 6, 2021

                                                       Accounts Receivable (as of 5/6/2021) (Unaudited)
Legal Entity                                             Current            1 - 30 Days              31 - 60 Days     Over 60 Days                   Total
Alamo Drafthouse Cinemas Holdings, LLC      $                  - $                     - $                      - $              - $                    -
Alamo Drafthouse Cinemas, LLC                           119,120                258,696                   219,023        2,353,299               2,950,137
Alamo Vineland, LLC                                            -                       -                        -                -                      -
Alamo League Investments GP, LLC                               -                       -                        -            7,769                  7,769
Alamo League Investments, Ltd.                                 -                       -                        -                -                      -
Alamo South Lamar GP, LLC                                20,792                        -                      115           78,604                 99,511
Alamo South Lamar, LP                                          -                       -                        -                -                      -
Alamo Drafthouse Raleigh, LLC                          (173,170)                       -                       45           11,463               (161,662)
Alamo DH Anderson Lane, LLC                                    -                       -                        -                -                      -
Alamo Yonkers, LLC                                             -                       -                        -           (4,167)                (4,167)
Alamo Mission, LLC                                             -                       -                        -           19,851                 19,851
Alamo Ritz, LLC                                                -                       -                        -            4,103                  4,103
Alamo Mueller, LLC                                             -                       -                        -           11,871                 11,871
Mondo Tees, LLC                                         316,939                184,276                     39,351         836,388               1,376,955
Alamo City Foundry, LLC                                        -                       -                        -                -                      -
Alamo Mainstreet, LLC                                          -                       -                        -           10,562                 10,562
Alamo City Point, LLC                                     (8,086)                      -                        -           53,459                 45,373
Alamo Liberty, LLC                                             -                       -                        -                -                      -
Alamo Satown, LLC                                              -                       -                        -                -                      -
Alamo Marketplace, LLC                                         -                       -                        -            2,139                  2,139
Alamo Stone Oak, LLC                                       6,326                       -                        -            8,636                 14,962
Alamo Westlakes, LLC                                           -                       -                    2,050            6,150                  8,200
Alamo Park North, LLC                                    14,267                        -                       46           12,249                 26,562
Alamo North SA, LLC                                            -                       -                        -                -                      -
Alamo Avenue B, LLC                                            -                       -                        -                -                      -
Alamo Slaughter Lane GP, LLC                                   -                       -                        -                -                      -
Alamo Slaughter Lane, Ltd.                               20,531                        -                      213           45,602                 66,346
Alamo Cinema Group I GP, LLC                                   -                       -                        -                -                      -
Alamo Cinema Group I, LP                                       -                       -                        -                -                      -
Alamo Westminster, LLC                                         -                       -                         -                -                     -
Alamo Staten Island, LLC                                       -                       -                         -                -                     -
Alamo Aspen Grove, LLC                                         -                       -                        -            3,000                  3,000
Alamo Lakeline, LLC                                      37,627                        -                      185              499                 38,311
Alamo Sloans, LLC                                        16,343                        -                        -           10,920                 27,263
Total                                       $           370,688 $              442,972 $                 261,028 $      3,472,397 $             4,547,086
                              Case 21-10474-MFW                      Doc 504           Filed 05/28/21          Page 14 of 14


In re Alamo Drafthouse Cinemas Holdings, LLC, et al.                                               Form No.:                                       MOR-7
                                                                                                   Case No.:                              21-10474 (MFW)
                                                                                                   Reporting Period:           April 2, 2021 - May 6, 2021

                                                                        Debtor Questionnaire
Question                                                                                                       Yes                      No
1) Have any assets been sold or transferred outside the normal course of business this reporting
   period? If yes, provide an explanation below.                                                                                         X

2) Have any funds been disbursed from any account other than a debtor in possession account
   this reporting period? If yes, provide an explanation below.                                                                          X

3) Have all postpetition tax returns been timely filed? If no, provide an explanation below.
                                                                                                                 X

4) Are workers compensation, general liability and other necessary insurance coverages in
   effect? If no, provide an explanation below.                                                                  X

5) Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened                                             X
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.
